—Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Dorothy Cropper, J., at jury trial and sentence), rendered on September 9, 1993, convicting defendant of robbery in the first and second degrees and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 121/2 to 25 years, 5 to 15 years, and 21/3 to 7 years, unanimously affirmed.
*343The court’s exercise of discretion in providing an adverse inference instruction as a sanction for the lost pages in the officer’s memo book was appropriate and adequate (People v Haupt, 71 NY2d 929; People v Sandoz, 184 AD2d 336, Iv denied 80 NY2d 909). Since there is no reasonable probability that the verdict would have been different but for the loss of the evidence, reversal under Brady v Maryland (373 US 83) is unwarranted. Nor did the prosecutor impeach his own witness in violation of CPL 60.35 when he referred a witness with faulty recollection to a written statement without revealing its contents. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.